Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the IDS, Examiner has fully considered Applicant’s arguments and amendments. Examiner has now fully considered the IDS dated 07/07/2020.
Regarding the claim objection, Examiner has fully considered Applicant’s amendment. Appropriate correction has been completed. Therefore, the claim objection has been withdrawn. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertion of “The Applicant submits that independent claim 1 is not directed to a mere abstract idea or mere mental process, but rather is clearly integrated into a practical application as discussed during the interview,” Examiner respectfully disagrees with Applicant’s assertion and maintains that the present claims are directed to an abstract idea. Claim 1 recites limitations directed to evaluating correlations between field conditions and crop conditions for field blocks, which fall into the abstract idea grouping of “Mental Processes” related to observations performed in the human mind including observation, evaluation, judgment, and opinion. Examiner respectfully asserts that the additional elements that, when considered in combination, do not integrate the judicial exception into a practical application. The present claims comprise pre-solution activity that is not sufficient to prove integration into a practical application. 
Regarding Applicant’s assertion of “Claim 1 clear recites additional elements that implement features in a particular machine that is integral to the claim. Accordingly, the Applicant respectfully submits that the claims are patent eligible, and therefore the Applicant requests the withdrawal of the rejection of claims 1-18 under 35 U.S.C. §101,” Examiner respectfully asserts that the present claims do not utilize a particular machine. The present claims recite two sensors that, as drafted, perform pre-solution activity defining the step of gathering data to perform the abstract idea. The pre-solution activity of the claim is deemed well-understood, routine, and conventional. See the detailed rejection below. Therefore, the present claims are rejected under 35 USC 101. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertion of “However, as discussed and agreed during the interview, Sauder et al. does not disclose the agricultural field being divided by grid lines into common field blocks in the field map layer, in the first field work layer, and in the second field work layer such that the field conditions in the common field blocks are annually correlated with the crop conditions in the common field blocks, respectively, and circuitry configured to generate evaluation data including annual correlations between the field conditions and the crop conditions in the common field blocks based on the data of the field database, as recited in independent claim 1 of the present application,” Examiner has introduced the Kirk reference to cure the deficiencies of Sauder in teaching the amended limitation of “the agricultural field being divided by grid lines into common field blocks.” The grounds of rejection has been updated, which was necessitated by amendment. See the detailed rejection below. Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-14, and 16-22 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-7, 9-14, and 16-22 are directed to an apparatus. Therefore, the present claims are directed to a patent eligible category of invention.
Step 2A, Prong 1: Claim 1 recites limitations directed to evaluating correlations between field conditions and crop conditions in field blocks. Claim 1 recites limitations of  “a field map layer in which field shape data defining a shape of the agricultural field are stored; a first field work layer in which the first field work data are stored; and a second field work layer in which the second field work data are stored, the agricultural field being divided by grid lines into common field blocks in the field map layer, in 2Attorney Docket No.: KBT-P0061-1Patent the first field work layer, and in the second field work layer such that the field conditions in the common field blocks are annually correlated with the crop conditions in the common field blocks, respectively; and generate evaluation data including annual correlations between the field conditions and the crop conditions in the common field blocks based on the data of the field database,” as drafted, is a process that, under considerations of the broadest reasonable interpretation of the claimed invention, but for the language of “circuitry configured to,” is directed to a Mental Process related to observations performed in the human mind including observation, evaluation, judgment, and opinion. The claim generates evaluation data based on correlations, which is a form of a mental process including observation, evaluation, judgment, and opinion. Therefore, the independent claim includes an abstract idea. 
Dependent claims 2, 9-13, 17-19, and 21 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration. 
Dependent claims 3-8, 14-16, 20, and 22 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Claim 1 does not integrate the judicial exception into a practical application. In particular, claim 1 is directed to “a computer configured to communicate with the first sensor and 10the second sensor to receive the first field work data and the second field work data” configured to perform the steps of the abstract idea. This limitation does not integrate the judicial exception into a practical application because it is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)).
Regarding the limitations of “a memory configured to store a field database in which data are segmented by layers,” “a field map layer in which field shape data defining a 15shape of the agricultural field are stored,” “a first field work layer in which the first field work data are stored,” and “and a second field work layer in which the second field work data are stored,” these limitations are nothing more than mere extra-solution activity. The limitations merely detail the abstract information stored in the generic computer. The specification does not provide any detailed description as to how these layers are formed or are anything more than a generic data structure configured to store data. This limitation is not sufficient to prove integration into a practical application because it is nothing more than extra-solution activity performed by a generic computer. 
Regarding the limitations of “a first sensor provided in a first work machine configured to perform a first work in an agricultural field, the first sensor being configured to detect field conditions in the agricultural field to generate first field work data indicating the field conditions of the agricultural field, the first sensor is configured to detect the field conditions while the first work machine is performing the first work in the agricultural field” and “a second sensor provided in a second work machine configured to perform a second work in the agricultural field, the second work being different from the first work, the second sensor being configured to detect crop conditions in the agricultural field to generate second field work data indicating the crop conditions, the second sensor is configured to detect the crop conditions while the second work machine is performing the second work in the agricultural field,” as drafted, is directed to pre-solution activity defining the step of gathering data to perform the steps of the abstract idea. Therefore, these limitations, as drafted, does not integrate the judicial exception into a practical application. 
The additional elements of the independent claim, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Dependent claims 2, 9-13, 17-19, and 21 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which is not sufficient to prove integration into a practical application. 
Dependent claims 3-4, 6-8, 20, and 22, similar to the independent claim above, introduce the additional element of storing data. In particular, dependent claim 3 recites “wherein height data of the agricultural field are stored as the field 15shape data in the field map layer.” Dependent claim 4 recites “and 29Attorney Docket No.: KBT-P0061-1wherein the height data are stored as the field shape data in the field map layer.” Dependent claim 6 recites “and wherein the contour data are stored as the field shape data in the field map layer.” Dependent claim 7 recites “wherein crop planting position data generated based on a work traveling of the rice planting machine or the seeding machine are stored 20as the first field work data.” Dependent claim 8 recites “wherein a yield per a common field block of the agricultural field is 10calculated from the unit traveling yield data and stored in the second field work layer.” Dependent claim 20 recites “and wherein a yield per a common field block of the agricultural field is calculated from the unit traveling yield data and stored in the second field work layer.” Dependent claim 22 recites “and wherein a yield per a common field block of the agricultural field is calculated from the unit traveling yield data and stored in the second field work layer.” The limitations merely detail the abstract information stored in the generic computer. This limitation is not sufficient to prove integration into a practical application because it is nothing more than extra-solution activity performed by a generic computer. 
Dependent claims 4, 15, and 16 further narrow the details associated with the functioning of the sensors recited in independent claim 1. Dependent claims 4 and 15 recite the additional element of “wherein the height data are generated as the first field work data by the first sensor while the first work machine travels in the agricultural work field.” Dependent claim 16 recites the additional element of “wherein the second work machine is a harvesting machine, and 5Attorney Docket No.: KBT-P0061-1Patentwherein the crop conditions are detected while the harvesting machine harvests crops in the agricultural field.” This limitation is nothing more than mere “apply it” with a generic sensor. The sensors, as drafted, are not sufficient to prove integration into a practical application because Applicant is relying on a person having ordinary skill to determine how to apply the sensors to the claimed invention. The specification, particularly [0018-0020, 0022, 0026], merely describes the capabilities of the sensors without disclosing how the sensors perform the function. As the sensors are a generic tool applied to the claimed invention, these sensors are not sufficient to prove integration into a practical application.
Dependent claims 5 and 14 introduces the additional element of “wherein the farm work machine is one of a tractor, a rice planting machine, a seeding machine, and a harvesting machine.” This is nothing more than generally linking the use of the judicial exception to particular technological machine. There are no improvements to the farm work machine. This is not sufficient to prove integration into a practical application.
Therefore, the dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Independent claim 1 does not include anything significantly more than the abstract idea. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such the computer, sensors, and circuitry of claim 1, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the independent claim is viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Regarding the limitations of “a memory configured to store a field database in which data are segmented by layers,” “a field map layer in which field shape data defining a 15shape of the agricultural field are stored,” “a first field work layer in which the first field work data are stored,” and “and a second field work layer in which the second field work data are stored,” these limitations are nothing more than mere extra-solution activity. The specification, such as [0017], does not provide any detailed description as to how these layers are formed or how these layers are anything more than a generic data structure configured to store data. Furthermore, Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
As described above under Step 2A, Prong 2, the limitations of pertaining to the first and second sensors, as drafted, are directed to pre-solution activity defining the step of gathering data to perform the steps of the abstract idea, which is not anything significantly more than the judicial exception. This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea. The specification merely describes the capabilities of the sensors without disclosing how the sensors perform the function. Applicant has not proven the application of this sensor is anything other than what is well-understood, routine, and conventional because Applicant is relying on a person having ordinary skill in the art at the time of effective filing to recognize how the sensors would be used to gather the field condition data. The determination that these elements do not amount to significantly more than the judicial exception is supported by the finding that the specification, specifically [0018-0020, 0022, 0026], and the current claims are silent regarding any how the sensors perform the claimed functions, or how the claims improve the functioning of the sensors. Additionally, Kormann et al. (US 20060026939 A1) discloses the use of conventional sensors to gather height data on a harvesting machine. The use of conventional sensors on a harvesting machine to gather height data, as published in 2006, indicates that linking data gathering sensors to equipment performing work is not a new technique invented by Applicant. As the sensors are a generic tool applied to perform the pre-solution activity, these sensors are not anything significantly more than the abstract idea. Therefore, these 2B features of the independent claims are deemed well-understood, routine, and conventional. 
Therefore, the additional elements of the independent claim, when considered both individually and in combination, are not anything significantly more than the judicial exception.
Dependent claims 2, 9-13, 17-19, and 21 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which is not sufficient to prove anything significantly more. 
As described above with respect to Step 2A, Prong 2, dependent claims 3-4, 6-8, 20, and 22, similar to the independent claim above, introduce the additional element of storing data. The limitations merely detail the abstract information stored in the generic computer. This limitation is not anything significantly more than the judicial exception because it is nothing more than extra-solution activity performed by a generic computer. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how these dependent claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Dependent claims 4, 15, and 16 incorporate further details regarding the sensors of independent claim 1. These limitations are nothing more than mere “apply it” with a generic sensor. The sensors, as drafted, are not anything significantly more than the judicial exception because Applicant is relying on a person having ordinary skill to determine how to apply the sensors to the claimed invention. The specification, particularly [0018-0020, 0022, 0026], merely describes the capabilities of the sensors without disclosing how the sensors perform the function. As the sensors are a generic tool applied to the claimed invention, these sensors are not anything significantly more.
Dependent claims 5 and 14 introduces the additional element of “wherein the farm work machine is one of a tractor, a rice planting machine, a seeding machine, and a harvesting machine.” This is nothing more than generally linking the use of the judicial exception to particular technological machine. There are no improvements to the farm work machine. This is not sufficient to prove anything significantly more than the judicial exception.
Accordingly, claims 1-7, 9-14, and 16-22 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 7, 9, 11-14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 20180146612 A1) in view of Kirk et al. (US 20170013783 A1).

Regarding claim 1, Sauder teaches an agricultural field management system comprising: a first sensor provided in a first work machine configured to perform a first work in an agricultural field ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors that gathers field data, wherein the agricultural apparatuses include tractors, planters, and more, wherein [0081] teaches a tractor including a plurality of sensors, as well as in [0082] teaches seeding plant equipment, such as a planter, including seed sensors that gather information on moisture, pressure, as well as in [0042] teaches the field data can be fertilizer data, harvest data, crop type, and observations including photos, weather conditions, soil moisture, crop growth, wind, and more, wherein [0074] teaches receiving information from the system based on the location of the agricultural apparatus or sensors in the field to ingest location-based observations, as well as in [0076] teaches one or more sensors configured to produce observations, wherein the sensors include vehicle sensors, planting equipment sensors, and any other implement capable of receiving data from the fields, wherein [0080] teaches the sensors on a moving vehicle include position sensors and speed sensors, wherein the sensors are programmed to determine location; see also: [0047, 0069,  0076, 0081-0082, 0085]), 
the first sensor being configured to detect field conditions in the agricultural field to generate first field work data indicating the field conditions of the agricultural field ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors that gathers field data, wherein the agricultural apparatuses include tractors, planters, and more, as well as in [0042] teaches the field data can be fertilizer data, harvest data, crop type, and observations including photos, weather conditions, soil moisture, crop growth, wind, and more, as well as in [0047] teaches receiving sensor data including field data, wherein [0081] teaches a tractor including a plurality of sensors, as well as in [0082] teaches seeding plant equipment, such as a planter, including seed sensors that gather information on moisture, pressure, as well as in [0074] teaches receiving information from the system based on the location of the agricultural apparatus or sensors in the field to ingest location-based observations, as well as in [0076] teaches one or more sensors configured to produce observations, wherein the sensors include vehicle sensors, planting equipment sensors, and any other implement capable of receiving data from the fields, wherein [0080] teaches the sensors on a moving vehicle include position sensors and speed sensors, wherein the sensors are programmed to determine location; see also: [0047, 0069,  0076, 0081-0082, 0085]), 
the first sensor is configured to detect the field conditions while the first work machine is performing the first work in the agricultural field ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors that gathers field data, wherein the agricultural apparatuses include tractors, planters, and more, as well as in [0042] teaches the field data can be fertilizer data, harvest data, crop type, and observations including photos, weather conditions, soil moisture, crop growth, wind, and more, as well as in [0047] teaches receiving sensor data including field data, wherein [0081] teaches a tractor including a plurality of sensors, as well as in [0082] teaches seeding plant equipment, such as a planter, including seed sensors that gather information on moisture, pressure, as well as in [0074] teaches receiving information from the system based on the location of the agricultural apparatus or sensors in the field to ingest location-based observations, as well as in [0076] teaches one or more sensors configured to produce observations, wherein the sensors include vehicle sensors, planting equipment sensors, and any other implement capable of receiving data from the fields, wherein [0080] teaches the sensors on a moving vehicle include position sensors and speed sensors, wherein the sensors are programmed to determine location; see also: [0047, 0069,  0076, 0081-0082, 0085, 0089]); 
a second sensor provided in a second work machine configured to perform a second work in the agricultural field ([0079] teaches a yield monitor system that comprises yield sensors for a harvester apparatus that sends yield measurement data to the devices of the system, wherein the yield monitor system utilizes one or more sensors to obtain grain moisture measurements, as well as in [0085] teaches a harvester with sensors including yield monitors, weight sensors, grain height sensors, moisture sensors, and more, wherein [0044] teaches the agricultural apparatus is coupled to one or more remote sensors that gathers field data, wherein the agricultural apparatuses include harvesters, wherein [0080] teaches the sensors on a moving vehicle include position sensors and speed sensors, wherein the sensors are programmed to determine location, as well as in [0042] teaches the field data can be fertilizer data, harvest data, crop type, and observations including photos, weather conditions, soil moisture, crop growth, wind, and more, wherein [0074] teaches receiving information from the system based on the location of the agricultural apparatus or sensors in the field to ingest location-based observations, as well as in [0076] teaches one or more sensors configured to produce observations, wherein the sensors include harvester sensors, and any other implement capable of receiving data from the fields, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for harvester apparatus that send yield measurement data to devices in the system; see also: [0042-0044, 0047, 0052, 0069, 0074, 0076, 0081-0082, 0085]), 
the second work being different from the first work ([0004-0005] teach planters are used for planting seeds of crops in a field, wherein planting data is collected by the planter, as well a harvester machine that harvests crops, as well as in [0121] teaches recording information during a first planning operation, along with a second operation of harvesting, wherein the machine can be a different machine, wherein [0122] teaches yield data can be gathered subsequent to a farming operation, such as harvesting, in a region, wherein [0044] teaches the agricultural apparatus is coupled to one or more remote sensors that gathers field data, wherein the agricultural apparatuses include tractors, planters, and more; see also: [0079, 0082, 0085]), 
the second sensor being configured to detect crop conditions in the agricultural field to generate second field work data indicating the crop conditions ([0079] teaches a yield monitor system that comprises yield sensors for a harvester apparatus that sends yield measurement data to the devices of the system, wherein the yield monitor system utilizes one or more sensors to obtain grain moisture measurements, as well as in [0085] teaches a harvester with sensors including yield monitors, weight sensors, grain height sensors, moisture sensors, and more, wherein [0044] teaches the agricultural apparatus is coupled to one or more remote sensors that gathers field data, wherein the agricultural apparatuses include harvesters, wherein [0080] teaches the sensors on a moving vehicle include position sensors and speed sensors, wherein the sensors are programmed to determine location, as well as in [0042] teaches the field data can be fertilizer data, harvest data, crop type, and observations including photos, weather conditions, soil moisture, crop growth, wind, and more, wherein [0074] teaches receiving information from the system based on the location of the agricultural apparatus or sensors in the field to ingest location-based observations, as well as in [0076] teaches one or more sensors configured to produce observations, wherein the sensors include harvester sensors, and any other implement capable of receiving data from the fields, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for harvester apparatus that send yield measurement data to devices in the system; see also: [0042-0044, 0047, 0052, 0069, 0074, 0076, 0081-0082, 0085]), 
the second sensor is configured to detect the crop conditions while the second work machine is performing the second work in the agricultural field ([0079] teaches a yield monitor system that comprises yield sensors for a harvester apparatus that sends yield measurement data to the devices of the system, wherein the yield monitor system utilizes one or more sensors to obtain grain moisture measurements, as well as in [0085] teaches a harvester with sensors including yield monitors, weight sensors, grain height sensors, moisture sensors, and more, wherein [0044] teaches the agricultural apparatus is coupled to one or more remote sensors that gathers field data, wherein the agricultural apparatuses include harvesters, wherein [0080] teaches the sensors on a moving vehicle include position sensors and speed sensors, wherein the sensors are programmed to determine location, as well as in [0042] teaches the field data can be fertilizer data, harvest data, crop type, and observations including photos, weather conditions, soil moisture, crop growth, wind, and more, wherein [0074] teaches receiving information from the system based on the location of the agricultural apparatus or sensors in the field to ingest location-based observations, as well as in [0076] teaches one or more sensors configured to produce observations, wherein the sensors include harvester sensors, and any other implement capable of receiving data from the fields, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for harvester apparatus that send yield measurement data to devices in the system; see also: [0042-0044, 0047, 0052, 0069, 0074, 0076, 0081-0082, 0085]); 
and a computer configured to communicate with the first sensor and the second sensor to receive the first field work data and the second field work data, respectively ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors, wherein the sensors are communicatively coupled to the agricultural intelligence system, wherein the sensors are configured to send data to the agricultural intelligence system, as well as in [0047] teaches the communication layer can be configured to send field data from the remote sensor to the repository for storage; see also: [0062, 0076]), the computer comprising: 
a memory configured to store a field database in which data are segmented by layers ([0016] teaches the system includes a database for storing agricultural data including yield and field data in a database, as well as in [0058] teaches model data including a model of past events in the one or more fields, a model of the current status of the one or more fields, and a model of the predicted events of the one or more fields, wherein the model and field data may be stored in data structures in memory and rows in a data base table, and wherein [0068] teaches field map data layers stored in a device memory, as well as in [0052] teaches the map can have specified CLUs defining the boundaries on the maps; see also: [0052, 0069, 0120]), 
the layers comprising: a field map layer in which field shape data defining a shape of the agricultural field are stored ([0068] teaches the field map layers are stored in the device memory, wherein [0052] teaches the field map can have boundaries for each field, as well as in [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0042-0044, 0069, 0074, 0116, 0120]); 
a first field work layer in which the first field work data are stored ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors, as well as in [0042] teaches the field data can be fertilizer data, harvest data, crop type, variety, rotation, growth stage, and more, as well as in [0089] teaches the sensors can monitor weather conditions in the field, as well as in [0080] teaches the sensors on a moving vehicle include position sensors and speed sensors, wherein the sensors are programmed to determine location, as well as in [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0044, 0047, 0069, 0074, 0076, 0081-0082, 0085]; Examiner’s Note: In order for there to be a plurality layered/hierarchical structures within the database, there must be at least a first and second layer.); 
and a second field work layer in which the second field work data are stored  ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for harvester apparatus that send yield measurement data to devices in the system as well as in [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0042-0044, 0064, 0069, 0074, 0116, 0120]; Examiner’s Note: In order for there to be a plurality layered/hierarchical structures within the database, there must be at least a first and second layer.), 
the agricultural field being divided by grid lines into common field blocks in the field map layer, in2Attorney Docket No.: KBT-P0061-1Patent the first field work layer ([0128-0129] teach a comparison center interface that displays comparison data for a particular farm or field, wherein each region (i.e. common field block) has farming data for a plurality of years, such as 2013 and 2014, which are used to correlate the previous region yields with the planting conditions of the current field, wherein [0120] teaches the regions of the map of a field can be shaped like a polygon, as well as in [0116] teaches the map may have boundaries designated by map tiles as well as in [0005] teaches producing a coverage map to display regions of the field that have been harvested by a combine, wherein [0067] teaches receiving data including field boundaries, as-planted maps, management zones, and more and wherein [0016] teaches the system includes a database for storing agricultural data including yield and field data in a database, wherein [0069] teaches the display device comprises a plurality of rows, each row associated with and identifying a field, specifying what crop is planted in the field, the field size, field location, and a graphic representation of the field perimeter, wherein [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0051, 0069, 0074, 0116]; Examiner’s Note: See the 103 combination below.), 
and in the second field work layer such that the field conditions in the common field blocks are annually correlated with the crop conditions in the common field blocks, respectively ([0128-0129] teach a comparison center interface that displays comparison data for a particular farm or field, wherein each region (i.e. common field block) has farming data for a plurality of years, such as 2013 and 2014, which are used to correlate the previous region yields with the planting conditions of the current field, wherein [0120] teaches the regions of the map of a field can be shaped like a polygon, as well as in [0116] teaches the map may have boundaries designated by map tiles as well as in [0005] teaches producing a coverage map to display regions of the field that have been harvested by a combine, wherein [0067] teaches receiving data including field boundaries, as-planted maps, management zones, and more and wherein [0016] teaches the system includes a database for storing agricultural data including yield and field data in a database, wherein [0069] teaches the display device comprises a plurality of rows, each row associated with and identifying a field, specifying what crop is planted in the field, the field size, field location, and a graphic representation of the field perimeter, wherein [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0051, 0069, 0074, 0116]); 
and circuitry configured to generate evaluation data including annual correlations between the field conditions and the crop conditions in the common field blocks based on the data of the field database ([0126] teaches the device can create one or more correlations between different parameters and variables of the agricultural data for field operations, wherein the system correlates between yield data and a farm practice variable for different regions of at least one field, wherein the system can include a return on investment tool that can display an optimal region or set of conditions for maximizing ROI, as well as in [0128-0129] teach a comparison center interface that displays comparison data for a particular farm or field, wherein each region has farming data for a plurality of years, such as 2013 and 2014, which are used to correlate the previous region yields with the planting conditions of the current field, which may be utilized to optimize the yield for further seasons, wherein [0120] teaches the regions of the map of a field can be shaped like a polygon, as well as in [0116] teaches the map may have boundaries designated by map tiles, and wherein [0016] teaches the system includes a database for storing agricultural data including yield and field data in a database; see also: Figs. 9-11, [0051]).  
Sauder teaches dividing the agricultural field being divided into common field blocks (see above). However, Sauder does not explicitly teach the agricultural field being divided by grid lines into common field blocks in the field map layer.
From the same or similar field of endeavor, Kirk teaches the agricultural field being divided by grid lines into common field blocks in the field map layer ([0010] teaches developing crop yield maps to obtain information for part of a field or an entire field over multiple growing seasons, wherein Figs. 24-25 and [0113] teach creating a contoured yield map with a grid of polygons for a field; see also: [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sauder to incorporate the teachings of Kirk to include the agricultural field being divided by grid lines into common field blocks in the field map layer. One would have been motivated to do so in order to improve management capabilities in harvesting baled crops by creating on-the-go determinations of bale weights, thus improving the direction of management decisions, which will increase profit and production (Kirk, [0007, 0083]). By incorporating the teachings of Kirk, one would have been able to improve the ability to evaluated crop management decisions and reduce environmental impacts (Kirk, [0083]).

Regarding claim 2, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
Sauder further teaches wherein the first field work data and the second field work data include traveling routes of the first work machine and the second work machine  ([0080-0081] teach any moving vehicle or apparatus can use position and kinematic sensors that are programmed to determine location, wherein [0076] teaches the vehicles can be agricultural vehicles or implements, such as a tractor, planting equipment, tillage equipment, harvester equipment, and more, as well as in [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0063, 0067]), 
and wherein the traveling routes are associated with the common field blocks in the field map layer ([0004] teaches a coverage map that shows regions of the field that have been planted, wherein coverage map of the planter is generated based on the planting data collected by the planter, as well as in [0005] teaches producing a coverage map to display regions of the field that have been harvested by a combine, as well as in [0074] teaches the regions are useful in directing machine operation, wherein [0067] teaches receiving data including field boundaries, as-planted maps, management zones, and more; see also: [0051, 0080-0081]).  

Regarding claim 5, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
Sauder further teaches wherein the first work machine is one of a tractor ([0044] teaches the agricultural apparatus can be a tractor; see also: [0081-0082]), 
and a seeding machine ([0044] teaches the agricultural apparatus can be a planter, wherein [0004] teaches planters are used for planting seeds of crops; see also: [0081-0082]).  

Regarding claim 7, the combination of Sauder and Kirk teach all the limitations of claim 5 above.
Sauder further teaches wherein crop planting position data generated based on a work traveling of the rice planting machine or the seeding machine are stored as the first field work data ([0004] teaches a coverage map that shows regions of the field that have been planted, wherein coverage map of the planter is generated based on the planting data collected by the planter, as well as in [0080-0081] teach using sensors on any moving vehicle or apparatus in order to determine the location of the vehicle; see also: [0051, 0067]), 
and wherein the crop planting position data are associated with the common field blocks ([0004] teaches a coverage map that shows regions of the field that have been planted, wherein coverage map of the planter is generated based on the planting data collected by the planter, as well as in [0005] teaches producing a coverage map to display regions of the field that have been harvested by a combine, as well as in [0074] teaches the regions are useful in directing machine operation, wherein [0067] teaches receiving data including field boundaries, as-planted maps, management zones, and more, as well as in [0069] teaches displaying fields in multiple zones, as well as in [0080-0081] teach using sensors on any moving vehicle or apparatus in order to determine the location of the vehicle; see also: [0051, 0080-0081]).  

Regarding claim 9, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
Sauder further teaches wherein the circuitry is configured to generate farm work plan information based on the evaluation data  ([0113-0114] teach the system can send recommendations for taking an action in response to the correlation exceeding a threshold, wherein the system can then alert the user with a recommendation, wherein [0039] teaches the recommendation can allow a user to perform better farming operations including planting decisions, planting dates, application of nutrients, and more, as well as in [0068] teaches the recommendations allow the user to take action and focus on issues including seeds and planting instructions; see also: [0116]; Examiner’s Note: The recommendation for action is the plan information.).  

Regarding claim 11, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
Sauder further teaches wherein the crop conditions include at least one of crop yield ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for the harvester apparatus that send yield measurement data to devices in the system; see also: [0042-0044, 0047, 0069, 0074, 0076, 0081-0082]).  

Regarding claim 12, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
Sauder further teaches wherein the field conditions include at least one of a seedling planting amount  ([0044] teaches the agricultural apparatus is coupled to one or more sensors, wherein the sensors gather field data, wherein [0042] teaches the field data includes seed population; see also: [0115, 0120, 0124]), 
fertilization amounts ([0044] teaches the agricultural apparatus is coupled to one or more sensors, wherein the sensors gather field data, wherein [0042] teaches the field data can be fertilizer data including amount), 
fertilization distribution ([0044] teaches the agricultural apparatus is coupled to one or more sensors, wherein the sensors gather field data, wherein [0042] teaches the field data can be fertilizer data including fertilization method and application type), 
a cultivation depth ([0044] teaches the agricultural apparatus is coupled to one or more sensors, wherein [0082] teaches the sensors include a planting depth sensor, and wherein [0042] teaches the field information includes the relative maturity of the planted seed; see also: [0042-0044, 0083, 0120]).  

Regarding claim 13, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
Sauder further teaches wherein the field conditions arise due to agricultural work conducted by the first work machine ([0044] teaches the remote sensors are coupled to the agricultural apparatuses, such as tractors, combines, harvesters, planters, and more, wherein the sensor data is sent to the agricultural intelligence computer system, wherein sensor data is the same information as field data, wherein [0042] teaches field data includes harvest data, crop type, crop variety, crop rotation, growth stage, tillage practice, wherein [0004] teaches planters are used for planting seeds of crops, and wherein [0074] teaches the sensors in the field can ingest, manage, and transfer location-based observations based on the location of the agricultural apparatus in the field; see also: [0064, 0076]; Examiner’s Note: The agricultural work includes the tilling performed by the tilling machine, harvesting performed by the harvester, planting performed by the planters, and more.).  

Regarding claim 14, the combination of Sauder and Kirk teach all the limitations of claim 13 above.
Sauder further teaches wherein the first work machine is one of a tractor ([0044] teaches the agricultural apparatus can be a tractor; see also: [0076, 0081]), 
and a seeding machine ([0044] teaches the agricultural apparatus can be a planter, wherein [0004] teaches planters are used for planting seeds of crops; see also: [0082]).  

Regarding claim 16, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
Sauder further teaches wherein the second work machine is a harvesting machine ([0079] teaches a yield monitor system that comprises yield sensors for a harvester apparatus that sends yield measurement data to the devices of the system, wherein the yield monitor system utilizes one or more sensors to obtain grain moisture measurements, as well as in [0085] teaches a harvester with sensors including yield monitors, weight sensors, grain height sensors, moisture sensors, and more, wherein [0080-0081] teach any moving vehicle or apparatus can use position and kinematic sensors that are programmed to determine location, wherein [0076] teaches the vehicles can be agricultural vehicles or implements, such as harvester equipment; see also: [0042-0044, 0064, 0074]), 
and 5Attorney Docket No.: KBT-P0061-1Patentwherein the crop conditions are detected while the harvesting machine harvests crops in the agricultural field ([0044] teaches the remote sensors are coupled to the harvesters, wherein the sensor data is sent to the agricultural intelligence computer system, wherein sensor data is the same information as field data, wherein [0042] teaches field data includes harvest data, crop type, crop variety, crop rotation, growth stage, and more, as well as in [0064] teaches field data also includes tillage information and soil information about the one or more fields, and wherein [0074] teaches the sensors in the field can ingest, manage, and transfer location-based observations based on the location of the agricultural apparatus in the field, as well as in [0076] teaches one or more sensors configured to produce observations, wherein the sensors include harvester sensors, and any other implement capable of receiving data from the fields, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for harvester apparatus that send yield measurement data to devices in the system; see also: [0076]). 

Regarding claim 17, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
Sauder further teaches wherein the common field blocks are defined arbitrarily ([0116] teaches the system can evaluate the field boundaries on a map based on map tiles, as well as in [0120] teaches the regions of the map of a field can be shaped like a polygon; see also: [0052]; Examiner’s Note: Map tiles are a uniform measure of dividing a mapped area, which would not take into consideration the shape/terrain of the area being divided.).  

Regarding claim 18, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
Sauder further teaches wherein each of the common field blocks has a substantially rectangular shape ([0116] teaches the map may have boundaries designated by map tiles, as well as in [0120] teaches the regions of the map of a field can be shaped like a polygon; Examiner’s Note: A map tile is a square, which is a type of rectangle.).  

Regarding claim 19, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
Sauder further teaches wherein the second work machine is a harvesting machine ([0079] teaches a yield monitor system that comprises yield sensors for a harvester apparatus that sends yield measurement data to the devices of the system, wherein the yield monitor system utilizes one or more sensors to obtain grain moisture measurements, as well as in [0085] teaches a harvester with sensors including yield monitors, weight sensors, grain height sensors, moisture sensors, and more, wherein [0080-0081] teach any moving vehicle or apparatus can use position and kinematic sensors that are programmed to determine location, wherein [0076] teaches the vehicles can be agricultural vehicles or implements, such as harvester equipment; see also: [0042-0044, 0064, 0074]).  

Regarding claim 21, the combination of Sauder and Kirk teach all the limitations of claim 5 above.
Sauder further teaches wherein the second work machine is a harvesting machine ([0079] teaches a yield monitor system that comprises yield sensors for a harvester apparatus that sends yield measurement data to the devices of the system, wherein the yield monitor system utilizes one or more sensors to obtain grain moisture measurements, as well as in [0085] teaches a harvester with sensors including yield monitors, weight sensors, grain height sensors, moisture sensors, and more, wherein [0080-0081] teach any moving vehicle or apparatus can use position and kinematic sensors that are programmed to determine location, wherein [0076] teaches the vehicles can be agricultural vehicles or implements, such as harvester equipment; see also: [0042-0044, 0064, 0074]).  

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 20180146612 A1) in view of Kirk et al. (US 20170013783 A1) and further in view of Starr (US 20150370935 A1).

Regarding claim 3, the combination of Sauder and Kirk teach all the limitations of claim 1 above.
However, Sauder does not explicitly teach wherein height data of the agricultural field are stored as the field shape data in the field map layer, and wherein slope data of the agricultural field is configured to be generated from the height data.  
From the same or similar field of endeavor, Starr teaches wherein height data of the agricultural field are stored as the field 15shape data in the field map layer ([0225] teaches calculating slope using the position of a point relative to a set of points around that point within a land area of interest, wherein a single elevation point and eight neighboring points can be considered, wherein the system may obtain the elevation information from a variety of sources, wherein [0012-0013] teach obtaining data associated with a plurality of agronomic characteristics from a source, such as an agricultural device, wherein [0019] teaches the agricultural device is a tractor, planter, harvester, soil implement, etc, and wherein [0174] teaches there are a plurality of databases that may each pertain to different characteristics of the agronomics, and wherein [0224] teaches the data associated with the slope can be stored for further consideration; see also: [0023-0025]),
and wherein slope data of the agricultural field is configured to be generated from the height data ([0071] teaches obtaining a slope of a land area from a computing element, as well as in Fig. 10 and [0245] teach the actual land slopes can be displayed within a map, wherein the land slopes of the areas of interest are display, wherein [0240] teaches determining slope and coordinating slope with a user’s desired zones, fields, or areas of interest; see also: [0117, 0225]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the  claimed invention to modify the combination of Sauder and Kirk to incorporate the teachings of Starr to include wherein height data of the agricultural field are stored as the field 15shape data in the field map layer, and wherein slope data of the agricultural field is configured to be generated from the height data. One would have been motivated to do so in order to evaluate an important characteristic of land area that impacts the performance of the crop, wherein the slope can provide information on how the land area accumulates water or run-off in certain zones (Starr, [0224]). By incorporating the teachings of Starr, one would have been able to improve agronomics in a field by allowing the agricultural devices to automatically take appropriate action (Starr, [0159]).

Regarding claim 4, the combination of Sauder, Kirk, and Starr teach all the limitations of claim 3 above.
However, Sauder does not explicitly teach wherein the height data are generated as the first field work data by the first sensor while the first work machine travels in the agricultural work field.  
From the same or similar field of endeavor, Starr further teaches wherein the height data are generated as the first field work data by the first sensor while the first work machine travels in the agricultural work field ([0225] teaches calculating slope using the position of a point relative to a set of points around that point within a land area of interest, wherein a single elevation point and eight neighboring points can be considered, wherein the system may obtain the elevation information from a variety of sources, wherein [0012-0013] teach obtaining data associated with a plurality of agronomic characteristics from a source, such as an agricultural device, wherein [0019] teaches the agricultural device is a tractor, planter, harvester, soil implement, etc, and wherein [0160] teaches the agronomic data can be gathered from sensors located anywhere or on anything relative to a field; see also: [0023-0025, 0181]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the  claimed invention to modify the combination of Sauder, Kirk, and Starr to incorporate the further teachings of Starr to include wherein the height data are generated as the first field work data by the first sensor while the first work machine travels in the agricultural work field. One would have been motivated to do so in order to evaluate an important characteristic of land area that impacts the performance of the crop, wherein the slope can provide information on how the land area accumulates water or run-off in certain zones (Starr, [0224]). By incorporating the teachings of Starr, one would have been able to improve agronomics in a field by allowing the agricultural devices to automatically take appropriate action (Starr, [0159]).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 20180146612 A1) in view of Kirk et al. (US 20170013783 A1) and further in view of Shuler et al. (US 20160275218 A1).

Regarding claim 6, the combination of Sauder and Kirk teach all the limitations of claim 5 above.
However, Sauder does not explicitly teach wherein contour data of the agricultural field is generated based on a traveling route contained in the first field work data generated by traveling of the tractor along the outer circumference of the field, and wherein the contour data are stored as the field shape data in the field map layer.  
From the same or similar field of endeavor, Shuler teaches 10wherein contour data of the agricultural field is generated based on a traveling route contained in the first field work data generated by traveling of the tractor along the outer circumference of the field (paragraph [0051] teaches producing a contour map of the agricultural area, wherein paragraph [0058] teaches the three-dimensional topographic survey of the agricultural area is based on the outer boundary around actual portions of the farm, wherein  paragraph [0041] teaches the survey equipment can be operated such that the actual positions and movements of the equipment are determined and the paths (i.e. traveling route) are optimized, wherein paragraph [0037] the land is surveyed using agricultural equipment including tractors; see also: [0019, 0028]), 
and wherein the contour data are stored as the field shape data in the field map layer  (Fig. 2A and [0051] teach a contour map overlaid over a map illustration of the agricultural area, wherein paragraph [0058] teaches the three-dimensional topographic survey of the agricultural area is based on the outer boundary around actual portions of the farm, wherein [0105] teaches the system includes one or more databases for storing information, such as in the form of a relational database; see also: [0049, 0062]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sauder and Kirk to incorporate the teachings of Shuler to include wherein contour data of the agricultural field is generated based on a traveling route contained in the first field work data generated by traveling of the tractor along the outer circumference of the field, and wherein the contour data are stored as the field shape data in the field map layer. One would have been motivated to do so in order to improve crop yield and irrigation by producing a three-dimensional soil model that can extend beyond mere conventional computer processing operations (Shuler, [0025]). By incorporating the teachings of Shuler, one would have been able to optimize the implementation for mass haul based on three-dimensional soil modeling (Shuler, [0008]).

Claim(s) 10, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 20180146612 A1) in view of Kirk et al. (US 20170013783 A1) and further in view of Basso (US 20180181893 A1).

Regarding claim 10, the combination of Sauder and Kirk teach all the limitations of claim 9 above.
However, Sauder does not explicitly teach wherein the farm work plan information includes an implemented crop species, an implemented farm work timing, and a 20farm work machine to be introduced.  
From the same or similar field of endeavor, Basso teaches wherein the farm work plan information includes an implemented crop species ([0088] teaches the distributed crop management parameters can include a plurality of different growth strategies based on one or more crop species, wherein the plan is for a land plot, as well as in [0093] teaches the plant planted in the field based on the plan can be two or more different plant species in different regions of the field; see also: [0085]), 
an implemented farm work timing ([0069] teaches producing an updated management item for the initial crop plan including an updated irrigation schedule relative to the initial plan, as well as in [0067] teaches producing an updated management item for the initial crop plan including an updated fertilization schedule, as well as in [0065] teaches producing an updated management item for the initial crop plan including an updated pest management schedule, as well as in [0088] teaches the crop management parameters include a plurality of different growth strategies based on possible tilling plants, pest management schedules, irrigation schedules, fertilization schedules, and more; see also: [0049, 0052, 0060]), 
and a 20farm work machine to be introduced ([0072] teaches the plant is harvested at the planned final time specified in the initial or updated crop management plan, wherein [0077] teaches the plants are harvested using a combine harvester, as well as in [0093] teaches the land plot desirable for cultivation receives a crop management plant to optimize crop yield, wherein the crop yield is determined using the combine harvester; see also: [0094]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sauder and Kirk to incorporate the teachings of Basso to include wherein the farm work plan information includes an implemented crop species, an implemented farm work timing, and a 20farm work machine to be introduced. One would have been motivated to do so in order to produce an updated plan for a given field that can increase crop yield and optimize crop and field parameters (Basso, abstract). By incorporating the teachings of Basso, one would have been able to increase the crop yield by updating the fertilization schedule (Basso, [0010]).

Regarding claim 20, the combination of Sauder and Kirk teach all the limitations of claim 19 above.
Sauder further teaches wherein unit traveling yield data are generated as the second field work data in association with a traveling position of the harvesting machine when the harvesting machine travels to harvest crops in the agricultural field ([0121-0122] teach an operation of harvesting is performed with a different machine and the yield data is automatically partitioned into the previously defined regions, wherein [0005] teaches a combine harvester is a machine that harvests crops, along with a coverage map that displays regions of a field that have been harvested by that combine, as well as in [0127] teaches agronomic results including a yield value such as average yield in bushels per acre or economic yield in dollars per acre, which corresponds to a plurality of criteria, such as seasons, fields, sub-fields, zones, and more, wherein the harvest information includes dates, equipment, and more, as well as in Fig. 10 and [0128] teach that for a given season, the average yield and associated information can be displayed, wherein [0044] teaches the agricultural apparatus, such as a harvester, is coupled to one or more remote sensors, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for the harvester apparatus that send yield measurement data to devices in the system; see also: [0042-0044, 0047, 0069, 0074, 0076, 0081-0082, 0125-0126]). 
However, Sauder does not explicitly teach and wherein the unit traveling yield data are associated with the common field blocks; and wherein a yield per a common field block of the agricultural field is calculated from the unit traveling yield data and stored in the second field work layer.
From the same or similar field of endeavor, Basso teaches and wherein the unit traveling yield data are associated with the common field blocks ([0077] teaches the actual yield of the plant is measured as a function of location on the field, such as the local actual yield per unit area as a function of position, as well as in [0093] teaches the actual yield is measured as the local actual yield per unit area, wherein Fig. 3 and [0107] teach a series of field yield maps as a function of position, thus indicating spatial yield variability across the field, and wherein [0048] teaches the fields comprise productivity zones with yield zone boundaries within a field that are determined based on the crop of interest; see also: [0013, 0078]);
and wherein a yield per a common field block of the agricultural field is calculated from the unit traveling yield data and stored in the second field work layer ([0093] teaches measuring the yield of a plant while harvesting the plant, wherein the actual yield can be measured as a function of location on the field, such as the local actual yield per unit area as a function of position, by using a combine harvester including a means for measuring and reporting position and harvested plant amount, as well as in [0077] teaches the yield is measured as a function of location on the field, such as the local actual yield per unit area, which can then be provided in order to report the yield to the crop model, wherein [0095] teaches the crop model input data can be stored; see also: [0006, 0063, 0078, 0107]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sauder and Kirk to incorporate the teachings of Basso to include and wherein the unit traveling yield data are associated with the common field blocks, and wherein a yield per a common field block of the agricultural field is calculated from the unit traveling yield data and stored in the second field work layer. One would have been motivated to do so in order to refine future yield predictions in future growing seasons by comparing the yield to the yield predicted by the crop model, which provides additional confidence regarding the accuracy of the crop model predictions (Basso, [0063]). By incorporating the teachings of Basso, one would have been able to determine whether the farmer met the compliance requirements of the crop by comparing the model yield to the actual yield, thereby subjecting the grower to sanctions for violations pertaining to the compliance requirements (Basso, [0078]).

Regarding claim 22, the combination of Sauder and Kirk teach all the limitations of claim 21 above.
Sauder further teaches6Attorney Docket No.: KBT-P0061-1Patent wherein unit traveling yield data are generated as the second field work data in association with a traveling position of the harvesting machine when the harvesting machine travels to harvest crops in the agricultural field ([0121-0122] teach an operation of harvesting is performed with a different machine and the yield data is automatically partitioned into the previously defined regions, wherein [0005] teaches a combine harvester is a machine that harvests crops, along with a coverage map that displays regions of a field that have been harvested by that combine, as well as in [0127] teaches agronomic results including a yield value such as average yield in bushels per acre or economic yield in dollars per acre, which corresponds to a plurality of criteria, such as seasons, fields, sub-fields, zones, and more, wherein the harvest information includes dates, equipment, and more, as well as in Fig. 10 and [0128] teach that for a given season, the average yield and associated information can be displayed, wherein [0044] teaches the agricultural apparatus, such as a harvester, is coupled to one or more remote sensors, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for the harvester apparatus that send yield measurement data to devices in the system; see also: [0042-0044, 0047, 0069, 0074, 0076, 0081-0082, 0125-0126]).
However, Sauder does not explicitly teach and wherein the unit traveling yield data are associated with the common field blocks, and wherein a yield per a common field block of the agricultural field is calculated from the unit traveling yield data and stored in the second field work layer.
From the same or similar field of endeavor, Basso teaches and wherein the unit traveling yield data are associated with the common field blocks ([0077] teaches the actual yield of the plant is measured as a function of location on the field, such as the local actual yield per unit area as a function of position, as well as in [0093] teaches the actual yield is measured as the local actual yield per unit area, wherein Fig. 3 and [0107] teach a series of field yield maps as a function of position, thus indicating spatial yield variability across the field, and wherein [0048] teaches the fields comprise productivity zones with yield zone boundaries within a field that are determined based on the crop of interest; see also: [0013, 0078]) ,.
and wherein a yield per a common field block of the agricultural field is calculated from the unit traveling yield data and stored in the second field work layer ([0093] teaches measuring the yield of a plant while harvesting the plant, wherein the actual yield can be measured as a function of location on the field, such as the local actual yield per unit area as a function of position, by using a combine harvester including a means for measuring and reporting position and harvested plant amount, as well as in [0077] teaches the yield is measured as a function of location on the field, such as the local actual yield per unit area, which can then be provided in order to report the yield to the crop model, wherein [0095] teaches the crop model input data can be stored; see also: [0006, 0048, 0063, 0078, 0107]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sauder and Kirk to incorporate the teachings of Basso to include and wherein the unit traveling yield data are associated with the common field blocks, and wherein a yield per a common field block of the agricultural field is calculated from the unit traveling yield data and stored in the second field work layer. One would have been motivated to do so in order to refine future yield predictions in future growing seasons by comparing the yield to the yield predicted by the crop model, which provides additional confidence regarding the accuracy of the crop model predictions (Basso, [0063]). By incorporating the teachings of Basso, one would have been able to determine whether the farmer met the compliance requirements of the crop by comparing the model yield to the actual yield, thereby subjecting the grower to sanctions for violations pertaining to the compliance requirements (Basso, [0078]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnson (US 20140089045 A1) discloses field divided into a grid for the purpose of data gathering, as well as in Fig. 12 and [0139] teach the field is divided into a grid 
Covely (US 20110240730 A1) discloses a field that has been divided up into a grid-like pattern with a plurality of sample cells, as well as in [0006] teaches a grid pattern can be utilized to divide up the field into various cells with each cell representing an area of the field
Blomme et al. (US 20130112122 A1) discloses coupling sensors to a planter and a tractor for use in gathering condition information from the fields
Coers et al. (US 20030019196 A1) discloses using conventional height sensing devices to provide an indication of the header height of the harvester

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683